DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
 	This is in response to amendment received on 08/31/17. Claims 1, 3, 8, 10 and 11 have been amended and claims 16-17 have been newly added. Claims 1-3, 8, 10-11 and 16-17 are examine herein.
Priority
Applicant has requested that the foreign priority claim and documents be acknowledged by the examiner. Foreign priority has not been claimed in this application. Continuing data has been claimed based upon PCT/ES2017/070092.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the series of grooves and holes formed in the sock of new claims 16 and 17 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 and 8 and the claims that depend therefrom are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. The limitation “defines a space that is appropriate for inserting a shin guard” is unclear, since we do not know the metes and bounds of what the space needs to be to be “appropriate”. Does appropriate correspond to the shape of the shin guard and therefore the space, or does appropriate require something else of the space. Do you mean to claim “a space that is dimensioned for inserting therein a shin guard which remains immobilized in an operating position”?





Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 8, 16 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Littzi (US 2005/0076421) in view of Dodd (US 2006/0179538) and Schwanke et al. (US 2017/0291097).
In regard to claims 1 and 8, Littzi teaches a shin guard sock (athletic sock: 100) for protecting a shin of a user (paragraph 0001), the shin guard sock comprising: a sock (100); and a pocket-type compartment (pocket: 114) provided on the inside of said sock (paragraph 0017), wherein said pocket-type compartment is open at one end (paragraph 0018), said pocket-type compartment is made up of a fabric fixed by heat sealing to said sock (paragraph 0016 details pocket is made of resilient material such as Lycra and attached to sock: paragraph 0017; it is noted that the pocket being heat sealed to the sock is a product-by-process limitation see MPEP 2113, which details that the method of making the device is not required of the prior art, if the prior art teaches all of the structure as claimed), and said pocket-type compartment (114) defines a space that is appropriate for inserting therein a shin guard (shin guard: 120; see figure 4 and paragraph 0020); wherein the shin guard (120) is configured to correspond to a wearer’s tibia (portion of leg between knee and ankle)(see figures 1-4), wherein the shin guard (120) which remains immobilized in an operating position, protecting this area of the leg while an 
However, Littzi fails to teach the shin guard having three protective layers: an internal layer made of a thermoplastic polymer (ethylene-vinyl acetate) which is in contact with the compartment on the inside of the sock; an external layer made of a polycarbonate; and an external coating made of polyurethane elastomer sprayed onto the polycarbonate, which is in contact with the inner face of the sock in the front area thereof, and the polyurethane elastomer does not contain volatile organic compounds (VOC); and wherein said second protective layer is located between the first protective layer and the third protective layer.  
Dodd teaches a shin guard made of two protective layers, an external layer (core member: 31) made of a polycarbonate (paragraph 0031); and an external coating made of a VOC free polyurethane elastomer sprayed onto the polycarbonate (figure 10, identifier 13 is an elastomeric polyurethane: paragraph 0028, it is noted that the sprayed onto limitation is a product-by-process limitation whereby if the prior art teaches all of the final apparatus structure the method of applying/manufacturing the coating is not needed to be taught by the prior art to read teach the structure of the claim: see MPEP: 2113), which is in contact with the inner face of the sock in the front area thereof (paragraph 0037 and Figures 1, 2 and 10).  
It would have been obvious before the effective filing date to one having ordinary skill in the art to have provided the shin guard of Littzi with the shin guard structure of Dodd, since the protective shin guard of Littzi made of a polycarbonate plate coated with elastomeric polyurethane would produce a shin guard that is conformable along the periphery where the polycarbonate plate does not extend, while still being protective to the user’s legs where the plate extends providing a guard with a protective and contoured fit (see paragraphs 0026- 0027 of Dodd).
 With respect to the limitation that the shin guard has an internal layer made of a thermoplastic polymer which is in contact with the compartment on the inside of the sock.

It would have been obvious before the effective filing date to one having ordinary skill in the art to have provided the shin guard of Littzi and Dodd with the internal EVA foam material as taught by Schwanke et al., since the shin guard of Littzi and Dodd having an internal EVA foam layer would provide a shin guard with a resilient foam portion that cushions the interior side of a polycarbonate shell while diffusing impact forces (see Schwanke et al.: paragraph 0044). Further, the shin guard of Littzi and Dodd provided with the internal EVA foam material of Schwanke et al. would teach the second protective layer/external layer being located between the first protective layer/internal layer and the third protective layer/external layer. 

In regard to claims 16 and 17, Littzi teaches a series of grooves and holes formed on said shin guard sock (hook and loop fastening material attached to sock pocket: paragraph 0018; hook fastening portion forms the series of grooves and the series of holes are formed by the loop fastening portion).

Claims 2-3 and 10-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Littzi (US 2005/0076421), Dodd (US 2006/0179538),  Schwanke et al. (US 2017/0291097) as applied to claims 1, 8 and 9 above, and further in view of CEP, The Intelligent Sportswear (NPL compression sock cited in IDS dated 09/25/19).
Littzi, Dodd, and Schwanke et al. fail to teach the sock being a compressive elastic clothing item having a composition of 85%-95% polyamide and 5%-15% elastane.
 	In regard to claims 2-3 and 10-11, CEP teaches a sock with compression and having a composition of 85%-95% polyamide and 5%-15% elastane (see material composition and description of NPL detailing the sock being compressive and being 85% polyamide and 15% elastane/spandex).
 	It would have been obvious before the effective filing date to one having ordinary skill in the art to have provided the sock of Littzi being a compression sock with a polyamide and elastane mix, since the sock of Littzi having compressive properties and being made of a compressive material would provide a sock that not only retains a shin guard but also provides support and circulation benefits to the user’s leg.

Response to Arguments
Applicant's arguments filed 08/31/21 have been fully considered but they are not persuasive.
Applicant argues that the prior art fails to teach the limitations to the claims, but fails to point out any errors by the examiner in the interpretation or application of the references. Therefore, the prior art teaches the claim limitations as detailed above.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALISSA L HOEY whose telephone number is (571)272-4985.  The examiner can normally be reached on M-F 9:00-5:30 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Clinton T Ostrup can be reached on (571)272-5559.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


ALISSA L. HOEY
Primary Examiner
Art Unit 3732